Citation Nr: 9928540	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-10 094A	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney

WITNESSES AT HEARING ON APPEAL

Appellant, Mr. and Mrs. [redacted] 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from July 1928 to August 
1931.  The veteran died in April 1982.  The appellant is the 
widow of the veteran.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas which denied reopening of a 
claim for service connection for the cause of the veteran's 
death since a Board decision of January 1983.  In a 
Supplemental Statement of the Case (SSOC) in January 1998, 
the RO determined that new and material evidence sufficient 
to reopen the claim for service connection for the cause of 
the veterans' death had been submitted.  Upon review on a de 
novo basis; the RO denied the claims for service connection 
for the cause of the veteran's death and entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318(b) (West 
1991).  

Although the appellant had been afforded hearings at the RO 
in June 1997 and November 1997, the case was remanded in 
September 1998 to provide her the opportunity to testify at a 
hearing before a traveling Member of the Board and that 
hearing was conducted by the undersigned Member of the Board 
on May 21, 1999.  A transcript of that hearing has been 
associated with record on appeal.  The case has now been 
returned for further appellate consideration.  

As a preliminary matter, the RO characterized the issue in 
this case as that of service connection for the cause of the 
veteran's death.  However, the United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that in a matter such as this the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue of whether new 
and material evidence had been submitted to reopen the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death is addressed below.


FINDINGS OF FACTS

1.  The veteran served on active duty from July 1928 to 
August 1931.  

2.  The veteran's death certificate reflects that he died on 
April [redacted] 1982 at the age of 74 and the immediate cause of 
death was cardiac arrest - cardiogenic shock due to organic 
heart disease - congestive heart failure.  Another 
significant condition contributing to death but not related 
to the immediate cause of death was recurrent pleural 
effusions.  No autopsy was performed. 

3.  At the time of the veteran's death he was service-
connected for degenerative arthritis of the left knee with 
post operative residuals of a total left knee replacement, 
secondary to tuberculosis, rated 60 percent disabling; and 
for pulmonary tuberculosis, moderately advanced but 
inactive, assigned a noncompensable rating.  He had been 
assigned a total rating based on individual unemployability 
due service-connected disabilities from May 1, 1977.  He was 
also entitled to special monthly compensation on account of 
tuberculosis which had been arrested since August 1, 1952.  

4.  A decision of the Board of January 1983 denied service 
connection for the cause of the veteran's death and is 
final.  

5.  The evidence received since the Board decision is new 
and material and when considered together with the evidence 
previously on file reopens the claim and establishes that 
the claim is well grounded.  


CONCLUSIONS OF LAW

1.  The decision of the Board of January 1983 which denied 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§§ 20.1104, 20.1105 (1998).  

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for the cause of the veteran's death and 
establishes that the claim is well grounded.  38 U.S.C.A. 
§§ 5107(a), 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104(b) (West 1991), after a final 
decision by the Board a claim "may not thereafter be 
reopened an allowed and a claim based upon the same factual 
basis may not be considered."  Moreover, the Board decision 
subsumes all prior rating actions which address the issue on 
the merits and the same theory of recovery.  38 C.F.R. 
§ 20.1104.  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thus, read together, 38 U.S.C.A. §§ 5108 and 7104(b) provide 
that after denial of a claim by the Board, the claim may be 
reopened and reconsidered only if new and material evidence 
is presented.  

As noted above, the submission of new and material evidence 
is jurisdictional and, thus, even though the RO determined 
that new and material evidence had been submitted to reopen 
the claim, that determination is not binding on the Board.  
The Board must reach its' own determination as to reopening.  
In Barnett, supra, the Court held that the Board has a legal 
duty to consider whether new and material evidence has been 
submitted, regardless of the determination by the RO.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998), the United States Court of Appeals for 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) the Court impermissibly defined 
"material evidence" as requiring, for reopening of a 
previously denied claim, that such evidence establish "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  The new standard established in Hodge 
is lower than that in Colvin and requires only that the new 
and material evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  "[A]ny 
evidence found to be material under the more stringent Colvin 
test would also have to be found to be material under the 
more flexible Hodge standard."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998).  The Hodge test "calls for judgment as to 
whether new evidence [] bears directly or substantially on 
the specific matter."  Fossie, at 4.  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  If no new evidence is submitted, no further 
analysis of materiality is required since evidence which is 
not new can not be both new and material.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).  Moreover, if there is no 
new and material evidence, the Board is without jurisdiction 
to proceed further, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), and there the analysis must end.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

There is now a three-step analysis in applications to reopen 
a final previously denied claim under 38 U.S.C.A. § 5108 
(West 1991).  First, there must be evidence submitted since 
the last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted) and material (i.e., 
that which bears directly and substantially on the issue) 
and, by itself or together with evidence previously on file, 
must be so significant that it must be considered to fairly 
decide the merits of the claim.  

In this regard, VA evidence which was constructively on file 
at the time of the last disallowance on any basis, under Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), may be new if now 
actually on file, if it otherwise is new and material 
evidence (i.e., it must still not be cumulative and must be 
relevant).  Smith (Russell) v. West, 12 Vet. App. 312, 314 
(1999).  

Second, if new and material evidence is presented, the claim 
is reopened and it must immediately be determined whether, 
based on all the evidence, the reopened (not the original) 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) (since a reopened claim is not 
necessarily well grounded).  
This is because the Hodge decision effectively decoupled the 
previously announced relationship between determinations of 
well groundedness and of new and material evidence (the 
difference, if any, between evidence required for well 
groundedness and that which constitutes new and material 
evidence appears to be of slight degree; Molloy v. Brown, 9 
Vet. App. 513, 516 (1996) (citing Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) and Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995)(en banc)).  Elkins v. West, 12 Vet. App. 209, 214 
(1999).  

In both the determinations of reopening and well 
groundedness, the credibility of the evidence, but not 
necessarily its competence, is presumed if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  However, 
neither the doctrine of the resolution of the benefit-of-the-
doubt, at 38 U.S.C.A. § 5107(b) nor the duty to assist in 
obtaining relevant evidence, at 38 U.S.C.A. § 5107(a), is 
applicable.  Third, if the reopened claim is well grounded, 
it must then be adjudicated de novo, after ensuring that the 
duty to assist has been fulfilled, and with application of 
the benefit-of-the-doubt rule.  Elkins v. West, 12 Vet. 
App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  

Background

The available service medical records reflect that the 
veteran had pulmonary tuberculosis and tuberculosis of the 
left knee but are negative for cardiovascular disease.  He 
was hospitalized after service in 1934, 1935, and 1936 for 
tuberculosis.  

A cardiovascular examination during VA hospitalization in 
August and September 1942 revealed no cardiovascular 
abnormality and the diagnosis was that there was no 
cardiovascular disease.  Also, no active pulmonary or 
respiratory disease was found and there was no evidence of 
active tuberculosis.  

[redacted], MD, reported in January 1971 that he had 
treated the veteran for the past 26 years and in the last 6 
months he had had increasing pain and weakness of the left 
knee and leg.  It was stated that the veteran needed a 
general check up with the VA for reevaluation of his 
disability due to progressing weakness and pain when trying 
to move about and do his work.  The physician had advised the 
veteran to seek VA hospitalization "to determine the extent 
of his disability, if [sic] he is going to try to continue 
his present employment."  His employment entailed lifting of 
100 pounds bags of calcium chloride and carrying them up 
stairs.  

Dr. [redacted] further stated that:

"At age 63, with a crippled knee due to an old 
tuberculosis condition which he has had since his army 
service, I fear he is damaging his leg and body to 
pursue this type of work and is entitled to a more 
liberal disability rating, since he is service-
connected, and in my opinion is physically unable to 
continue the same employment at the present."  

On VA examination in February 1971, the veteran reported 
having been employed at the [redacted] as a 
plant foreman for the past 23 years.  His family physician 
for the past 25 to 30 years had been Dr. [redacted].  An 
electrocardiogram (EKG) was interpreted as normal.  A chest 
X-ray was within normal limits for the veteran's age.  

In February 1975, [redacted], the President of 
[redacted], Inc. stated that the veteran had worked as 
a manager from October 1968 through June 1972.  He was hard 
working and Mr. [redacted] felt that the veteran's partial 
disability was a contributing factor in his early retirement.  
His left leg problems had limited his mobility and seemed to 
sap his vitality, two elements which were crucial to his 
work.  Mr. [redacted] would definitely have wanted the veteran 
to remain on the job if the veteran had felt he was able.  

A discharge summary of VA hospitalization from January to 
March 1975 reflects that after draining and healing of a 
tubercular ulcer on the lateral side of the left knee, which 
had ruptured in 1942, the veteran had had steadily increasing 
soreness and stiffness.  He was unable to work doing heavy 
labor because of knee pain and retired approximately two 
years earlier.  Laboratory tests of fluids and tissue of the 
left knee were negative for active tuberculosis.  The veteran 
was reluctant to have surgery until it was absolutely 
necessary and he was to be given a long-leg, double upright 
brace with slip-lock.  The discharge diagnoses were 
osteoarthritis secondary to resolved tuberculosis of the left 
knee.  

An April 1975 rating action denied an increased rating for 
service-connected tuberculosis of the left knee with resolved 
arthritis, rated 20 percent disabling.  His service connected 
inactive, moderately advanced pulmonary tuberculosis remained 
at a noncompensable level.  The veteran was notified of that 
rating action by letter of May 1, 1975.  

VAOPT records of 1975 reflect that the veteran had physical 
therapy for his left knee and that in April 1975 it was 
recommended that if his left knee pain was of such a nature 
that it limited him, he should consider having left knee 
fusion or left knee arthroplasty.  

On VA orthopedic examination in August 1975, it was reported 
that since the veteran's VA hospitalization earlier in 1975 
he had been on crutches and that consideration was being 
given to left knee fusion or left knee replacement.  

The veteran was notified in August 1975 of a rating action 
denying an increased rating for his service-connected left 
knee disorder but no appeal was initiated.  

The veteran underwent VA hospitalization in January 1976 for 
left knee osteoarthritis and evaluation for possible left 
total knee arthroplasty and that surgery was subsequently 
performed during VA hospitalization of February and March 
1976, after which the veteran again sought an increased 
rating for his left knee disorder. 

An April 1976 rating action, after granting a temporary total 
rating of 100 percent based on convalescence, under 38 C.F.R. 
§ 4.30, from February 24, 1976, the day of VA hospital 
admission, assigned a 100 percent schedular rating under then 
38 C.F.R. Part 4, Diagnostic Code (DC) 5264 (subsequently 
renumbered as DC 5055) effective May 1, 1976.  

On VA orthopedic examination in January 1977, the veteran 
reported that since the left knee prosthesis he had obtained 
some measure of relief but now had more limitation of motion.  
He also reported that he had not worked for [redacted] since 
1971.  A chest X-ray revealed nodular densities on the lung 
fields which had become calcified and were probably of no 
immediate pathological significance.  His heart assumed a 
sort of globular shape and was a little larger than probably 
one would suspect would be found in on of the veteran's body 
build but there was no evidence of heart failure.  

A February 1977 rating action reduced the 100 percent rating 
for the service-connected left knee disorder to 60 percent, 
effective May 1, 1977 (one year after the left knee 
replacement).  

In VA Form 21-4138 of February 1977, the veteran reported 
having become totally disabled in August 1972.  He had quit 
his employment because of disability and had been employed 
with [redacted] for 25 years prior to retirement as a 
foreman.  He had tried and failed to obtain employment in 
August 1976 doing house repairs.  

In a March 1977 letter, received by VA after the March 1977 
rating action (but before the notification letter, from  
[redacted] it was reported that he had bought [redacted]  
in October 1968 and from then until August 29, 1972 the 
veteran had worked as foreman.  The veteran had been a 
dependable employee, although somewhat physically limited.  
He had not felt compelled to retire due to continued problems 
with his bad leg, he would still have a position with that 
company.  

By RO letter of March 1977, the veteran was informed of a 
rating action earlier that month denying a total rating based 
on individual unemployability.  

An April 1977 rating action granted a total rating based on 
individual unemployability effective May 1, 1977.  

The veteran's death certificate reflects that he died on 
April [redacted] 1982 at the age of 74 and the immediate cause of 
death was cardiac arrest - cardiogenic shock due to organic 
heart disease - congestive heart failure.  Another 
significant condition contributing to death but not related 
to the immediate cause of death was recurrent pleural 
effusions.  No autopsy was performed.  

The appellant's VA Form 21-534, Application for [DIC] or 
Death Pension by Surviving Spouse was received in April 1982.  
The RO, in a May 1982 rating action, denied service 
connection for the cause of the veteran's death and stated 
"[b]asic entitlement under 38 U.S.C. 410(b) is not 
established."  While the notification letter is not on file, 
which would indicate whether the appellant was notified of 
the denial of benefits under 38 U.S.C. § 410(b), the June 
1982 statement of the case specifically cited, and even 
paraphrased, that statute.  

The appellant perfected a timely appeal from the May 1982 
rating action denying service connection for the cause of the 
veteran's death by filing VA Form 1-9, Appeal to the Board of 
Veterans' Appeals, in June 1982.  

In a July statement 1982 Bruce K. Burton, MD, stated that he 
had first seen the veteran in February 1982, at which time 
the veteran had presented to a hospital and was severely 
dyspneic.  At that time, a chest X-ray revealed large right-
sided pleural effusion.  He had a history of tuberculosis 
that had, to the physician's knowledge, been completely 
treated.  Thoracentesis of the fluid, performed on that and 
several other occasions when he presented with shortness of 
breath, documented that the fluid was transudative in 
character.  The thoracentesis failed to respond adequately to 
diuretics, Lanoxin, and unloading agents.  It was suspected 
that there was another etiology of the large right pleural 
effusion.  Biopsies of the pleura involved with the effusion 
revealed no granuloma but there was evidence of chronic 
pleuritis.  The fluid revealed many lymphocytes and 
monocytes.  The fourth time he presented for hospitalization 
he was severely dyspneic and had a reaccumulation of his 
large right-sided pleural effusion.  He had giant neck venous 
distention and 4+ edema.  He was treated with diuretics but 
thoracentesis was not attempted at that time.  Several hours 
after admission, he had a cardiac arrest complicated by 
cardiogenic shock and electromechanical dissociation.  His 
pacemaker continued to fire but neither pulse nor blood 
pressure could be generated.  During his cardiac arrest a 
pericardial centesis was performed and for a few seconds he 
did regenerate a pulse.  

Dr. Burton further stated that:

It was our opinion with the above findings that the 
patient was likely, with the cardiomegaly and neck 
venous distention, to have had a pericardial tamponade 
and /or congestive cardiomegaly to go along with his 
large, right pleural effusion.

It was also stated by Dr. Burton that:

The exact etiology of the pleural effusion was never 
determined.  We do know that [sic] it did not respond 
adequately to the usual measures for congestive heart 
failure.  There is some question as to where the pleural 
effusion and possible pericardial effusion leading to 
the patient's demise might have been of a tubercular 
origin although we could never prove this.  With the 
past history of tuberculosis it is quite plausible 
although cultures of the pleura and biopsy of the pleura 
do not make this diagnosis.  

A January 1983 Board decision denied service connection for 
the cause of the veteran's death. 

The appellant's reopened claim for service connection for the 
cause of the veteran's death was received in May 1993.  
Received in conjunction therewith were records from the Hot 
Springs County Memorial Hospital of 1981 and 1982.  The 
veteran was hospitalized in April 1981 for prostatic 
hypertrophy and in September 1981 for arteriosclerotic heart 
disease with congestive failure, when he was admitted for 
chief complaints of having shortness of breath, wheezing, 
coughing, nocturnal dyspnea, and swelling of the feet and 
ankles for the last 10 days.  

The veteran was seen at that facility in early February 1982 
when it was noted that he had organic heart disease and had 
had a pacemaker inserted.  He complained of dyspnea.  He 
stated that he had been severely orthopneic but denied 
significant peripheral edema.  His history was pertinent for 
intermittent hypertension, a heavy history of smoking, and 
pacemaker therapy.  Examination of his chest revealed mild 
bilateral wheezes but severe dullness in the right base and 
some rales located at the top of the effusion by percussion.  
He had a regular but tachycardic rhythm of his heart.  There 
was trace edema of the extremities.  An EKG revealed 
intermittent runs of possible "AV" dissociation.  A chest 
X-ray revealed a large heart with a pacemaker in place and a 
large right pleural effusion.  The assessment was congestive 
heart failure and pleural effusion.  He was to be admitted 
for diuretics and unloading agent therapy.  

Records of the veteran's hospitalization from the 2nd to the 
6th of February 1982 reflect that he was given Lasix and 
Isordil therapy as well as Digoxin.  On this therapy he 
became better but his pleural effusion did not clear so he 
twice underwent thoracentesis to drain his large right 
pleural effusion.  After this was drained he felt quite well 
and was maintained on his diuretic Digoxin and unloading 
agents and was discharged home breathing well and without 
significant complaints.  The assessments were large pleural 
effusion transudative in character, probably secondary to 
heart failure; and severe congestive heart failure.  

The veteran was rehospitalized from the 10th to the 17th of 
February 1982 for orthopnea and paroxysmal nocturnal dyspnea 
and was again found to have a very large right pleural 
effusion.  He was continued on his medication and again had a 
thoracentesis but developed a rather large right pneumothorax 
which was asymptomatic; however, withdrawal of the fluid made 
a pronounced improvement in his breathing.  With continued 
medication his breathing improved and the pleural effusion 
did not reaccumulate.  He was discharged with mild 
pneumothorax.  The diagnoses were congestive heart failure 
and pneumothorax, resolved.  

The veteran was rehospitalized on the 5th and 6th of March 
1982 after an episode of syncope and was placed in the 
Cardiac Care Unit (CCU) for monitoring.  He had mild 
diminished breath sounds in the right lower base which were 
unchanged.  EKGs and monitors failed to show any significant 
cause for the syncope.  A chest X-ray showed reaccumulation 
of a mild to moderate amount of pleural effusion but it was 
felt that this could best be treated with increasing his 
diuresis.  After 24 hours he had no more problems and was 
discharged without shortness of breath and no further 
syncopal episodes.  The discharge diagnoses were syncope of 
unknown etiology and chronic congestive heart failure.  

A clinical record of the Hot Springs County Memorial Hospital 
of March 7, 1982 reflects that the veteran complained of 
orthopnea.  He had a history of congestive heart failure.  X-
rays revealed effusion.  The diagnosis was pleural effusion 
secondary to congestive heart failure.  

The veteran was rehospitalized on the 23rd and 24th of March 
1982 for recurrent right pleural effusion.  It was noted that 
previous evaluations of the effusion had shown it to be 
transudate and it was felt to be consistent with fluid 
secondary to heart failure.  It was reported that after an 
evaluation another cardiologist had agreed with this 
diagnosis and it was most likely the etiology of the right 
pleural effusion.  He was admitted for increasing shortness 
of breath and recurrence of the pleural effusion.  Another 
thoracentesis was done, which he tolerated well, but the 
following morning, because of chronic anemia, a bone marrow 
aspirate biopsy was done.  He was discharged home after 
increasing some of his medications and continuing others.  He 
was instructed to take nitroglycerine as needed for his 
increasing shortness of breath.  The discharge diagnoses were 
congestive heart failure, recurrent right pleural effusion, 
and anemia of unknown etiology.  The results of the bone 
marrow biopsy were to be awaited.  

A pathology report of the March 24, 1982 bone marrow biopsy 
reflects that there was no evidence of metastatic carcinoma, 
granuloma, or lymphoma.  There was a marked increase in the 
number of plasma cells.  The diagnosis was plasmacytosis.  It 
was also commented that the presence of appropriate serum and 
urine protein abnormalities showed this to be consistent with 
a multiple myeloma.   

[For definitional purposes only the Board observes that 
plasmacytosis is the presence of excess plasma cells in the 
blood.  DORLAND'S ILLUSTRATED DICTIONARY, 27th ed. 1988, page 
1304]

The discharge summary of the veteran's terminal period of 
hospitalization reflects that he was admitted with shortness 
of breath and 3+ peripheral edema.  It was noted that 
previous biopsies of pleura and bone marrow failed to show 
any specific diagnosis.  He had a past history of 
tuberculosis but repeated tuberculosis skin tests and sputum 
examinations as well as pleural fluid examinations had failed 
to show any evidence of tuberculosis.  The veteran was placed 
on the step down unit and begun on diuretic but suddenly 
developed cardiac arrest but in spite of advanced 
cardiopulmonary measures, including pericardial centesis, a 
pulse could not be regenerated.  He was pronounced dead of 
cardiogenic shock.  The diagnoses were congestive heart 
failure, cardiac arrest, and cardiogenic shock.  The cover 
sheet to the discharge summary reflects diagnoses of 
congestive heart failure, cardiogenic shock, and anemia as 
well as a secondary diagnosis or complication of pleural 
effusion.  

In August 1996, a copy of the July 1982 statement of Dr. 
Burton (which was previously on file) was received.  

In VA Form 21-4138 of August 1996, the appellant wrote that 
she wished her claim to be reconsidered, citing language from 
the July 1982 statement of Dr. Burton that the veteran's 
history of tuberculosis could have been the reason for his 
congestive heart failure and recurrent pleural effusions.  

The appellant, [redacted], and [redacted] testified 
at the RO in June 1997.  The issues addressed were service 
connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318 (page 1).  The 
appellant testified that she had known the veteran prior to 
1972 but had become reacquainted with him in 1972 but he had 
stopped working prior to their marriage (page 2).  He had 
not worked thereafter and had been in a great deal of 
discomfort due to his service-connected left knee disorder, 
such that he could not hunt or do much around the house, 
except for little things.  He took Darvocet for pain (page 
2).  He had swelling and instability of the left knee, the 
latter causing him to fall, but did not use a cane.   He 
could drive a car and sometimes had difficulty with his 
pulmonary system, such as shortness of breath and had an 
episode of respiratory distress in February 1982 (page 3).  
With respect to Dr. Burton's opinion as to the cause of the 
veteran's death, all the appellant knew concerning Dr. 
Burton's opinion is contained in that physician's report 
(page 5).  Prior to treatment by Dr. Burton, the veteran had 
been treated by Dr. [redacted] but Dr. [redacted] is dead and his 
records are not available.  The appellant had known the 
veteran in the 1960's and 1970's but had not known about his 
health problems (page 6).  Mr.  [redacted], the owner of 
[redacted], Inc., the veteran's employer, had written and 
stated that the veteran's job activities had been changed 
due to his disabilities and this change came about because 
of the friendship between Mr. [redacted] and the veteran (page 
7).  Mr. [redacted] testified that he had known the 
veteran only after the marriage to the appellant.  The 
veteran's left leg had been stiff and he had been unable to 
bend it, and the veteran also had shortness of breath.  In 
the last 10 years of the veteran's life he only did a little 
socializing and sometime some fishing (page 9).  Mrs.  
[redacted] testified that she had known the veteran since the 
early 1970's and had had difficulty getting around due to 
pain and stiffness in his leg.  The veteran's first wife (in 
the marriage which occurred prior to that of the veteran and 
the appellant) had been sent for treatment of tuberculosis 
in the 1950's (page 10).  This was after the veteran's 
tuberculosis had reportedly become arrested in 1952 (page 
11).  The appellant testified that the only thing that led 
her to believe that the veteran's tuberculosis might have 
reactivated was his shortness of breath, sensation of chest 
pressure, headaches (which he called skull cramps), and some 
coughing (page 11).  

Received in October 1997 was correspondence from the 
appellant's attorney claiming DIC benefits under 38 U.S.C.A. 
§ 1318 (West 1991), alleging that the veteran had been 
totally disabled for at least 10 years prior to his demise 
(citing a report of Dr. [redacted] and a statement of the 
veteran's employer, Mr.  [redacted]).  

In a November 1997 statement Dr. Burton stated that he had 
reviewed the records forwarded by the appellant's attorney.  
It was stated that:

In reviewing the records, it is my opinion that [the 
veteran] suffered from extensive pulmonary tuberculosis 
that was partially treated and which ultimately led to 
his demise.  

I base this upon his development of a large pleural 
effusion prior to his death, the transudative character 
of that fluid and his past history.  

In addition, the fluid did not respond to the usual 
measures of treatment of congestive heart failure.  

Though this chart dates back to over fifteen years, it 
is my opinion, based on these records, that [the 
veteran] was definitely completely disabled prior to 
his death.  I believe that he had been so for at least 
ten to twelve years.  

In addition, it is my medical opinion that his 
tuberculosis played a material factor in his 
cardiopulmonary dysfunction and his chronic shortness 
of breath that ultimately contributed to his demise.  

The appellant testified at the RO in November 1997 as to the 
issues of service connection for the cause of the veteran's 
death and entitlement to DIC under 38 U.S.C.A. § 1318 (page 
1).  He had stopped working in 1972 at [redacted] due to his 
service-connected pulmonary tuberculosis and left knee 
disorder (page 2).  She did not know if he had missed much 
work in 1972 as a result of his service connected disorders 
because she was married to him then but his supervisor had 
said that the veteran was having difficulties performing work 
related activities (page 3) and thus had arranged for the 
veteran's work schedule to be changed (page 4).  The veteran 
had been either 64 or 65 when he stopped working in 1972 and 
in the 10 year prior to his death he had had a left knee 
replacement in 1976 (page 4).  Even after the left knee 
replacement he continued to have stiffness, limped, and 
continued to take pain medication (page 5).  She had never 
been informed by Dr. [redacted] whether or not the veteran 
should work and the veteran had begun seeing Dr. Burton in 
September or October 1991, and had later had a pacemaker 
inserted (page 6).  In the last few months prior to his death 
the veteran had had his lungs drained of fluid at least twice 
and Dr. Burton had stated that he had at least 40 pounds of 
fluid in his lower extremities; but she had never spoken with 
Dr. Burton about the veteran's long history of tuberculosis 
(page 7).  The veteran had seen a Dr. Sanderson and a Dr. 
Smith for insertion of a pacemaker and the appellant 
testified that the pacemaker insert was related to his past 
history of tuberculosis (page 8).  The veteran had had 
shortness of breath, coughing, and progressive and 
generalized weakness as he had become older and in the last 
10 years of his life he was essentially sedentary (page 10).  
In the 1980's the veteran had developed problems with his 
heart and with breathing and had begun to lose weight (page 
10).  The veteran had what he described as skull cramps, 
which were not headaches, and took pain medication and also 
took Lasix for control or treatment of fluid build-up (page 
11).  Dr. Burton had been the veteran's principal physician 
prior to the veteran's death (page 11).  The Lasix was also 
to help prevent the build-up of fluid in the veteran's lungs, 
and it was the build-up of fluid in his lungs which had 
caused the shortness of breath (page 12).  

In VA Form 21-4138 of January 1998, the appellant stated 
that a VA medical facility in Little Rock had given the 
veteran medication for tuberculosis for a year in 1976, 
indicating that his tuberculosis had not been inactive for 
decades (as VA assumed) and she requested a list of his 
medication prescriptions while in the Little Rock, Arkansas, 
VA medical center.  

Also received in January 1998, was correspondence from the 
appellant's attorney stating that the real issue was not 
whether the cause of death claim was reopened but whether it 
was well grounded because the previous claim had been 
determined to be not been well grounded.  It was alleged 
that the claim for the cause of death was now well grounded 
and, also, that the issue was not whether the pulmonary 
tuberculosis had been active but whether it contributed to 
his death.  It was also alleged that while the veteran had 
been employed in the 10 years preceding his death, the work 
was marginal and was, for all intents and purposes, 
sheltered type of work.  

In that January 1998 correspondence the attorney indicated 
that "attached medical documentation clearly indicates that 
longer term pulmonary tuberculosis causes medical dysfunction 
even if no longer in an active stage."  However, no medical 
documentation was attached to that letter.  

In November 1998, the appellant's attorney submitted copies 
of pages from Principles of Internal Medicine which pertained 
to tuberculosis, stating that these added corroborative proof 
of Dr. Burton's medical opinion.  [However, this copied 
material is not supplemented by any medical evidence 
explaining the significance of such material]

Following remand of the claims for service connection for 
the cause of the veteran's death and DIC under 38 U.S.C.A. 
§ 1318, the appellant testified in May 1999 before the 
undersigned traveling member of the Board as to the issues 
of service connection for the cause of the veteran's death 
and entitlement to DIC under 38 U.S.C.A. § 1318 (page 2).  
The appellant testified that she had known the veteran, when 
they were teenagers, prior to military service (page 2).  
Thereafter, she had not seen him for many years, except 
occasionally, until May 1972.  She had not had any contact 
with him during his period of military service (page 3).  
She had found out that he had had tuberculosis after she 
married him in September 1972 (page 3).  In 1972 he had been 
in a lot of pain, especially in the knees but had still been 
working in a cement plant as a batchman (page 4).  He had 
not done very well in the last year of employment and while 
she had never actually seen him work, his job had required 
some climbing and lifting.  Because this work was too hard, 
his work had been rearranged to compensate.  He had retired 
in August 1972 (page 4).  He had not worked thereafter (page 
5).  He had stopped work primarily because of problems with 
his knees and difficulty breathing stemming from his past 
pulmonary tuberculosis (page 5).  His knee pain hindered him 
and kept him from walking any distance and his knees were 
unstable.  In the last year of his employment his supervisor 
had been lenient with him (page 5).  The veteran's treating 
physician, Dr. [redacted] had written the VA stating that the 
veteran had been totally disabled since 1971, even though 
the veteran had actually worked for a few months in 1972 
(page 6).  She did not know whether prior to his retirement 
he had missed any work, how he did his job, or whether his 
supervisor had let him slide because he had retired a month 
prior to their marriage (page 6).  However, some of his hard 
work had been eliminated at his job a year before his 
retirement and this was done by Mr. [redacted], who had 
written the VA stating that the veteran was to able to 
perform his job as he had been in the past (page 7).  The 
appellant did not know whether in the last year of his 
employment the veteran had been unable to go to work (page 
7).  

The appellant also testified that in the last 10 years of his 
life, the veteran's knees had been his biggest problem and he 
had a sensation of heaviness in his chest as well as what he 
called skull cramps, which she thought were headaches (page 
8).  He had also taken Lasix to prevent fluid build-up and 
his lungs had twice been drained of fluid (page 8).  Dr. 
Burton felt that the fluid build-up was due to the veteran's 
old pulmonary tuberculosis (page 8).  Asbestos had been used 
in the cement in the plant where the veteran worked (page 8 
and 9).  However, no physician had ever stated that the 
veteran's pulmonary disability was related to asbestos 
exposure nor was such listed on the death certificate as 
contributing to the veteran's death (page 9).  When the 
veteran had had his left knee replacement in 1976 he had been 
given medication for tuberculosis by the VA (page 9).  It was 
after the left knee replacement that VA had found the veteran 
to be totally disabled (page 10).  She felt that the veteran 
should have stopped working prior to his retirement but did 
not think that he had ever filed for Social Security 
disability benefits in 1971 or 1972 (page 10).  She had been 
unsuccessful in trying to obtain records of his treatment for 
tuberculosis in about 1945 (page 11).  

The appellant also testified that that she believed that Dr. 
Burton had stated that the veteran's long term problems from 
tuberculosis had weakened the veteran such that it made it 
difficult to prevent the build-up of fluid and his heart 
failure (page 11).  Dr. [redacted] had been the veteran's family 
physician for many years (page 12).  During their marriage 
the veteran sometimes had weakness that kept him from doing 
the things he liked, particularly in the last few months 
prior to having a pacemaker inserted (page 13).  She had not 
spoken with Dr. Smith (who had inserted the pacemaker) or Dr. 
Burton about the relationship between the veteran's 
tuberculosis and his death (pages 13 and 14).  During their 
marriage the veteran was unable to do any strenuous activity 
(page 14).  He was in a lot of pain, for which he took 
medication (page 15).  

Mr. [redacted] testified at the travel board hearing 
that he had gone fishing with the veteran but the veteran had 
had a very stiff leg (page 17).  He noted that the veteran 
did not have much range of motion and complained of 
discomfort (page 17).  As the years went by the veteran's 
energy had deteriorated (page 18).  In the last few years of 
his life he had had shortness of breath and weakness and his 
hip had hurt him a lot (page 19).  The appellant testified 
that although the veteran's tuberculosis had been described 
as inactive since 1952, when he had had his left knee 
replacement in 1976 he had been given medication for 
tuberculosis and had taken it for either a year or 18 months 
(page 19).  The veteran's hip had begun to bother him because 
of imbalance in his stride which had occurred even prior to 
the left knee replacement.  When he had his left knee 
replacement his leg had been casted from his toes to his hip 
to "kind of isolate the germ" but it did not work and it 
went to his lungs (page 20).  She felt that his difficulty 
breathing due to past pulmonary tuberculosis had contributed 
to the development of his fatal heart disease, which was 
confirmed by Dr. Burton (page 20).  She felt that the veteran 
had been totally disabled for the 10 years preceding his 
death (and her attorney cited Green v. Brown, 10 Vet. 
App. 111 (1997)) (page 22).  

Analysis

The decisive matter as to reopening since the January 1983 
Board denial is that the July 1982 statement of Dr. Burton on 
file in 1983 indicated that the etiology of the pleural 
effusion was never determined, although there was some 
question of whether the pleural effusion, and possible 
pericardial effusion leading to death, "might have been of a 
tubercular origin although we could never prove this."  
However, the recent November 1997 statement of Dr. Burton is 
substantially different from the earlier 1982 statement.  Dr. 
Burton stated "it is my medical opinion that [the veteran's] 
tuberculosis played a material factor in his cardiopulmonary 
dysfunction and his chronic shortness of breath that 
ultimately contributed to his demise."  

The difference between these two statements is quite clear, 
the first being essentially equivocal and the second (recent) 
statement being in favor of the claim.  Accordingly, in all 
fairness, the new statement is so significant that it must be 
considered to fairly decide the merits of the claim.  
Moreover, the statement provides the medical nexus required 
to make the claim for service connection for the cause of the 
veteran's death well grounded.  

Under 38 U.S.C.A. § 5107(a) a claimant must submit evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990 and Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well grounded claim for service connection 
requires medical evidence of (1) a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of nexus between an in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (i.e., the current disability being that 
which caused death).  However, the last two requirements must 
be supported by evidence of record.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 
46 (1996)).  Here, there is competent medical evidence of a 
medical nexus and, thus, the claim is well grounded.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened and is well grounded, and to this extent the 
appeal is granted.  


REMAND

Because the claim for service connection for the veteran's 
death is reopened and is well grounded, the duty to assist 
attaches.  In light of the seemingly varying medical opinions 
expressed by Dr. Burton, it is the judgment of the Board that 
additional evidentiary development is necessary.  
Accordingly, a medical opinion should be obtained from a VA 
pulmonary specialist as to whether the veteran's service-
connected pulmonary tuberculosis contributed materially and 
substantially to the veteran's death.  

Also, since the appellant alleges that the veteran's 
pulmonary tuberculosis had not been inactive since 1952 and 
that he had been given medication for a year to 18 months 
beginning with his VA hospitalization in February and March 
1976, complete records of that period of hospitalization 
should be obtained.  Likewise, she should be contacted to 
determine, if possible, whether the veteran received VA 
outpatient follow-ups for such alleged treatment.  

Also, while the SSOC of January 1998 denied entitlement to 
DIC under 38 U.S.C.A. § 1318(b) (West 1991) on the basis 
that the veteran had not been rated totally disabled for the 
10 years immediately preceding the veteran's death, it has 
been determined that entitlement to DIC under 38 U.S.C.A. 
§ 1318(b) (West 1991) requires a de novo adjudication of 
whether the veteran would hypothetically have been entitled 
to a total disability rating for the 10 years immediately 
preceding his death.  Generally see Green v. Brown, 10 Vet. 
App. 111, 115 (1997); Ruiz v. Gober, 10 Vet. App. 352 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998); and 
Weaver v. West, 12 Vet. App. 229 (1999) and Weaver v. West, 
No. 96-667, slip op. at 2 (U.S. Vet. App. May 6, 1999) (the 
'right' under Green to attempt to demonstrate that the 
veteran would hypothetically have been 'entitled to receive' 
total disability rating compensation during his lifetime and 
for ten years immediately prior to his death, based on the 
evidence in his claims file or in VA custody prior to his 
death, is not dependent on the veteran['s] having filed a 
claim therefore). 

The RO had not yet adjudicated this claim in light of the 
above holding.

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:

1.  The RO should obtain complete records 
of the veteran's VA hospitalization in 
February and March 1976, particularly any 
records which might reflect whether the 
veteran was given medication or otherwise 
treated for active pulmonary tuberculosis 
(as alleged).  

2.  The appellant should be contacted and 
requested to state, if possible to her 
knowledge, whether the veteran received 
VA outpatient follow-ups for such alleged 
VA treatment of pulmonary tuberculosis 
since 1952 (there being no allegation 
that he received private treatment for 
pulmonary tuberculosis).  If she responds 
in the positive, the RO should obtain all 
such VA outpatient treatment records 
which should be associated with the claim 
file. 

3.  After the foregoing has been 
accomplished (and even if the foregoing 
can not be accomplished) the RO should 
arrange for the veteran's claim file to 
be reviewed by a VA pulmonary specialist 
for the purpose of determining whether 
the veteran's service-connected pulmonary 
tuberculosis contributed substantially 
and materially to the veteran's death. 

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner.  

The examiner should explain the rationale 
for any opinion and it would be helpful 
if the examiner would support his or her 
opinion with references to the medical 
records, clinical findings, or 
appropriate medical literature.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the medical report does not include 
fully detailed medical opinion, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998).  Green 
v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
appellant's claims may be granted.  

In adjudicating the claim for DIC under 
38 U.S.C.A. § 1318(b) (West 1991) only 
the evidence on file at the time of the 
veteran's death may be considered and the 
adjudication must be based on whether, on 
a de novo basis, the veteran 
hypothetically would have been entitled 
to a total disability rating during the 
10 years immediately preceding his death.  

6.  If any determination remains adverse 
to the appellant, she and her attorney, 
should be furnished an SSOC in accordance 
with 38 U.S.C.A. § 7105 (West 1991), 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons and bases for the decision 
reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the appellant and 
attorney are free to submit additional evidence and argument 
on the questions at issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

Thereafter, the appellant and her attorney should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

